DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
An RCE and an Amendment were filed on June 1, 2022 canceling claim 9 and amending claim 11.
Claims 1-5, 8, and 11-20 are currently pending and under examination, of which claims 1 and 20 are independent claims.  Claims 1-5, 8, and 11-16 are rejected, claims 17-18 are objected to, and claim 20 is allowed.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on June 1, 2022 complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDSs with a signed and initialed copy being attached hereto.

Response to Arguments
On page 6 of the Amendment, the means-plus-function interpretation of claims 1, 5, 11, 12, 13, 16, 19, and 20 are traversed.  
The arguments with respect to “client device” are deemed persuasive.  The means-plus-function interpretation of claims 1, 5, and 19 is withdrawn.  The means-plus-function interpretation of claim 16 is withdrawn as it fails to meet prong (B) of the 3-prong analysis for identifying means-plus-function limitations.
With respect to claims 1, 11, 12, 13, and 20, the means-plus-function interpretation is hereby maintained for the following reasons.  
The Amendment refers to Paragraph [0699] of the Specification and submits on page 7 of the Amendment that “Additionally, the various modules claimed may be "modules 1308 suitable for running software programs/modules 1320". It is respectfully submitted that the "modules" may be a processor or other physical device if such module is suitable for running "software programs/modules”.  The Office respectfully disagrees.
The portions of the Specification that the Amendment refers to various modules recited in the claims generally refer to the functions described that “The system memory 1306 may include an operating system 1307 and one or more program modules 1308 suitable for running software programs/modules 1320...” (Emphasis added)  However, nowhere do these portions provide that “at least one meter manager module” is a processor, hardware, or an electrical circuit.  Applicant’s arguments are not supported by the Specification.  Rather, as explained, the modules could be software or a combination of hardware and software.  As a result, reasonably construing the claims in light of the Specification, the Office correctly construed “at least one meter manager module” as software executed on a processor of a computing device to collect meter log data from non-web service enabled meters 604, push the compatible data up to a Cloud server 602, and provide full access to the data of meters 604 via its own set of web services, using the same protocols as the Cloud server 602. See Paragraphs [0125]-[0127] and [0276]-[0279] of the Specification, as published.
No other details are provided with respect to “at least one meter manager module”.  Therefore, the means-plus-function interpretation of these claimed recitations is maintained.
With regards to the prior art rejections, independent claim 1 was substantively amended and the Amendment generally submits that the prior art of record does not teach the amended recitations.  For the detailed reasons presented below, the Office respectfully submits that the arguments are moot in light of the newly cited reference.  Claims 1 and related dependent claims 2-5, 8, 11-16, and 19 are rejected for the reasons set forth herein below.  

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1, 11, 12, 13, and 20 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claim 1, this claim recites the claim limitations “at least one meter manager module...” 
For purposes of examination, as described in paragraphs [0125] and [0130] of the specification as published, the “at least one meter manager module” will be construed as software executed on a processor of a computing device to collect meter log data from non-web service enabled meters 604, push the compatible data up to a Cloud server 602, and provide full access to the data of meters 604 via its own set of web services, using the same protocols as the Cloud server 602.  
Referring to claim 11, this claim recites “consumer module”.  For purposes of examination, as described in paragraphs [0172] and [0179] of the specification as published, the “consumer module” will be construed as software executed on a processor of a computing device to communicate with databus 828 and collects all of the calls from query service 818 and send the calls to database 826 and returns data from the database 826.  
Claim 12 recites “a push consumer module”.  For purposes of examination, as described in paragraphs [0172] and [0179] of the specification as published, the “push consumer module” will be construed as software executed on a processor of a computing device to interface with the push server 820 and captures push data sent to databus 828 and stores the push data in database 826.  
Claim 13 recites “a metadata consumer module”.  For purposes of examination, as described in paragraphs [0172] and [0179] of the specification as published, the “metadata consumer module” will be construed as software executed on a processor of a computing device to enable anyone in the network to communication with database 832 without any knowledge about where data is stored, to wrap all of the interactions of database 832 (and makes calls to database 826) for the website generated by server 602 and presented to client device 608, and receive requests from databus 828, sends the requests to the appropriate database, and pushes responses to the requests from the databases to databus 828.  
Referring to independent claim 20, independent claim 20 recites the claim limitations “at least one meter manager module...” 
For purposes of examination, as described in paragraphs [0125] and [0130] of the specification as published, the “at least one meter manager module” will be construed as software executed on a processor of a computing device to collect meter log data from non-web service enabled meters 604, push the compatible data up to a Cloud server 602, and provide full access to the data of meters 604 via its own set of web services, using the same protocols as the Cloud server 602.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. KR 10-1522175 B1 to Choi et al. ("Choi") in view of US Patent Publication No. 2015/0286394 A1 to Koval (“Koval”), in view of US Patent Publication No. 2014/009414 A1 to Schwent (“Schwent”), and further in view of US Patent Hung et al. (US Patent Publication No. 2019/0102411 A1) (“Hung”).
Regarding independent claim 1, Choi teaches:
A cloud-based meter management system comprising: Choi: Abstract (“...a cloud-based smart grid system...”)
at least one meter manager module that collects meter log data from at least one meter and sends the collected meter log data to at least one server via a predetermined format; Choi: Page 3, tenth paragraph (“...the smart box 30 collects the meter reading data transmitted from the smart meter 10...) Choi: Page 6, second paragraph (“In addition, each distributed cloud server manages smart meters and smart boxes in each region, so that smart meters and smart boxes are heterogeneous and can be adjusted through distributed cloud servers even if they differ in the format of meter reading data provided from them.”) Choi: Page 7, second paragraph (“Referring to FIG. 2, the cloud-based smart grid system according to the present invention classifies the smart meters 10 and the smart boxes 30, which are roughly distributed in various regions, into groups for each region, A central cloud server 100 that processes power information and controls the smart meter 10 and the smart box 30 in cooperation with the distributed cloud servers 200a and 200b to be managed and the plurality of distributed cloud servers 200a and 200b.”) [At least one of the smart boxes 30 shown in FIG. 2 reads on “at least one meter manager module” and collecting meter reading data reads on “collects meter log data”.  At least one of the distributed cloud servers 200a and 200b or the central cloud server 100 reads on “at least one server”. The format of meter reading from the smart boxes 30 reads on “via a predetermined format”.]
the at least one server receives and stores the collected meter log data from the at least one meter manager module,… Choi: Page 7, fourth paragraph (“In the present invention, the smart meters 10 and the smart boxes 30 distributed by the central cloud server 100 are grouped by region according to the installation area, and the distributed cloud servers 200a and 200b. The distributed cloud servers 200a and 200b of each corresponding region store and manage the power information of the smart meter 10 and periodically or when necessary the central cloud server 100 transmits the power information of the distributed cloud server 200a.”) [At least one of the distributed cloud servers 200a and 200b or the central could server 100 storing and managing the power information of the smart meter 10 reads on “the at least one server”.]
the at least one client device that accesses the at least one server to view the collected meter log data. Choi: Page 7, eight paragraph (“The power supplier, the smart grid manager, and the electric power consumer can access the central cloud server 100 through various network through the remote access terminal 400 of the user, receive various power information, control the smart meter and the smart box Here, various terminals such as a mobile pad and a PDA may be applied to the remote access terminal 400 in addition to the PC 410 and the mobile phone 420.”)
Choi does not expressly teach “the at least one server includes at least one first REST web service that receives at least one request from at least one client device and provides a response to the at least one request; and at least one second REST web service that receives the collected meter log data from the at least one meter manager module for storage in at least one database”.  However, Koval is directed to usage of dynamic webpage addresses and content in intelligent electronic devices (IEDs), e.g., meters. Koval teaches:
the at least one server includes at least one first REST web service that receives at least one request from at least one client device and provides a response to the at least one request and Koval: Paragraph [0049] (“Such a custom request may be implemented by a Web Services interface, such as, for example, content based API's like SOAP (Simple Object Access Protocol), or, for example, address and command based API's like REST (Representational State Transfer).”) Koval: Paragraph [0051] (“Web Services are an interface which allow web servers to provide function like interfaces using standard HTTP messages. Typically, a client will request a web page from a web server, which has a physical file backing it. With web services, a client can query data from the web server, without that file actually existing on the web server at the address specified, or at all. Additionally, parameters other than the page requested can be supplied to control what data is returned. Furthermore, web services may be employed to send commands to the web server. Exemplary non-limiting forms of Web Services are REST and SOAP.”) Koval: Paragraph [0053] (“Representational State Transfer, or REST, is a form of Web Services …”) [One of the web services being a REST web service reads on “the at least one server includes at least one first REST web service”. The web query from the client reads on “at least one request from the at least one client device”.  The provided function from the web server reads on “provides a response to the at least one request”.]  at least one second REST web service that receives the collected meter log data from the at least one meter manager module for storage in at least one database; and … Koval: Paragraphs [0049] and [0051] [As described above.] Koval: Paragraph [0053] (“Representational State Transfer, or REST, is a form of Web Services which primarily uses the web address of the requested page or requested resource to control what service is accessed, and relies on the type of HTTP message, such as GET or POST, to control what action is taken. Parameters are passed to a RESTful service by the path or address used in the request.”) Koval: Paragraph [0072] (“The web services interface 204 processes the parameters of the request (e.g., address, body, etc.) and determines which internal generator to use to generate ... a database for historical values, etc. The internal generator collects the information for the dynamic resource and generates a resultant file. The web server interface 204 then sends the resultant file to the client 212.”) Koval: Paragraph [0079] (“Such a REST interface may also be configured to read a historical list of meter values and events. For example, /history/volts.an may return a list of all volts and values recorded by the meter. As another example, /events/pq/volts.an may return a list of all Power Quality events which were recorded on the Volts AN channel.”) Koval: Paragraph [0092] (“For example, the historical log of Volts AN values may be retrieved via the REST interface /history/volts.an, and parameters such as time range may be specified in the body, such as <m:TimeStart>2013/08/01</m:TimeStart><m:TimeEnd>2013/09- /01</m:TimeEnd>.”) [Another of the web services being a REST web service receiving recorded values by the meter reads on “at least one second REST web service that receives the collected meter log data”.  The internal generator collecting the measured values is construed as “the at least one meter manager module”. The web services to generate a database for historical values reads on “for storage in at least one database”.]
…distributes the at least one request and the collected meter log data to an appropriate one of the at least one first REST web service and the at least one second REST web service, …; Koval: Paragraphs [0049], [0051], [0072], [0079], and [0092] [As described above.] [The web services interface processing and determining one of the web services being a REST web service is to receive the request reads on “distributes the at least one request …to an appropriate one of the at least one first REST web service”. The web services interface processing and determining another of the web services being a REST web service is to receive the request of the meter recorded values reads on “distributes…the collected meter log data to an appropriate one of ….the at least one second REST web service”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi and Koval before them, for the server of Choi to include the at least one server includes at least one first REST web service that receives at least one request from at least one client device and provides a response to the at least one request, and at least one second REST web service that receives the collected meter log data from the at least one meter manager module for storage in at least one database because the references are in the same field of endeavor as the claimed invention and they are focused on power management using multiple servers handling loads, such as smart meters.
One of ordinary skill in the art at the time of the invention would have been motivated to combine Choi and Koval because it would use HTTP commands, so that it can be used by any standard interface without special processing. Koval Paragraph [0053]  The combination would allow the remote access terminal 400 of the user in Choi to read meter values based on the contents of the request. Koval Paragraph [0049] A benefit of using Web Services is that since they transfer via HTTP, and HTTP is commonly allowed through network security, it allows for the traversal of firewalls 218. Koval Paragraph [0074]  Another benefit of Web Services is that they can be used over transports other than HTTP with little to no modifications, including Emails, FTP, and other such text address and body based protocols. Another benefit is large acceptance of Web Sockets as a method of exchanging information between servers and clients on a network, which eases integration with existing clients.
Choi and Koval do not expressly teach “at least one load balancer”.  However, Schwent teaches:
at least one load balancer that automatically distributes the at least one request and the collected meter log data to an appropriate one of the at least one first REST web service and the at least one second REST web service, each of the at least one first REST web service and the at least one second REST web service being associated to a respective load balancer; Schwent: Paragraph [0024] (“According to the exemplary embodiment, a variety of types of clients 106 connect to a load balancer 112 via hyper-text transfer protocol (HTTP) 114. Requests received at the load balancer 112 via HTTP 114 are routed to a server where they are sent either to the web services API 104 or to a location administration tool 116. The web services API 104 receives information using a communications protocol. For example, in the exemplary embodiment, the representational state transfer (REST) protocol is employed…”) Schwent: Paragraph [0026] (“For example, a request and response flow from a client to the web services API 104 is illustrated below. In the request, an address is provided by the client 106 through a URL (e.g., HTTP 114) in an internet browser. The URL is in the REST protocol. The URL is submitted in the browser through the internet to the load balancer 112, which appropriately routes the URL and passes the URL on to the web services API 104, ... In order to locate resources associated with the geolocation response, a second request must be made to the web services API 104, which forwards the request onto the resource database. The resource database then returns products and services data associated with the address to the web services API 104, which performs a SOAP to REST translation and passes the information in the REST protocol back to the client's internet browser.”) [The load balancer 112 routing the request to the appropriate web service using REST protocol reads on “at least one load balancer that automatically distributes the at least one request … to an appropriate one of the at least one first REST web service”.  The load balancer 112 routing request for the data from the resource database to the appropriate web service using REST protocol reads on “at least one load balancer that automatically distributes … the collected … log data to …the at least one second REST web service”.  The web services associated with a load balancer reads on “each of the at least one first REST web service and the at least one second REST web service being associated to a respective load balancer”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi, Koval, and Schwent before them, to include the load balancer of Schwent automatically distributes the at least one request and the collected meter log data to an appropriate one of the at least one first REST web service and the at least one second REST web service of Koval because the references are in the same field of endeavor as the claimed invention and focus on providing data in a network.
One of ordinary skill in the art at the time of the invention would have been motivated to combine Choi, Koval, and Schwent so that by allowing software developers to access data stored within computer systems used by these service provider companies, the service provider companies are able to leverage these developer applications as well as increase their transaction volume. Thus, by providing this data access to developers, these service provider companies are able to provide additional services to both existing and new customers, which in turn improves the profitability of these companies. Schwent Paragraph [0004] 
Choi, Koval, and Schwent do not expressly teach “a message broker” for routing communications between the at least one first REST web server, the at least one second REST web service and the at least one database.  However, Hung describes data cloud administration techniques that achieve autonomy by using a rules engine that reacts to a database system event by autonomously submitting an asynchronous job to reconfigure a database. Hung teaches:
…a message broker for routing communications between the at least one first REST web server, the at least one second REST web service and the at least one database via a publish/subscribe messaging; and Hung: Paragraph [0154] and FIGS. 4 and 7 (“Request broker 470 includes a WebLogic Java-2 enterprise edition (J2EE) application server, which includes a web server that accepts a REST API for request submission and management. The REST API is implemented with SmartBear's Swagger OpenAPI. A client may use CURL or a web browser. Thus, requests may be interactive, scripted, or dynamically generated such as request 460. Asynchronous jobs, such as 480, are implemented with either or both of: Java message service (JMS), and java.util.concurrent Java package (e.g. thread pool, executor, and computational future). Event distribution by publish/subscribe bus 720; is implemented with JMS publish/subscribe message topics, with DBMS(s) such as 711-712 as publishers and rules engine 770 as a subscriber. Rules engine 770 is implemented with Mustache template engine. Templating is discussed further for FIG. 8, later herein. Machine learning engine 740 is implemented with a machine learning library such as Apache Spark MLlib that has canned algorithms such as logistic regression.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi, Koval, Schwent, and Hung before them, to include a message broker of Hung for routing communications between the first and the second REST web services of Koval and the at least one database of Choi because the references are in the same field of endeavor as the claimed invention and focus on providing data in a network.
One of ordinary skill in the art at the time of the invention would have been motivated to combine Choi, Koval, Schwent, and Hung to provide an embodiment that is horizontally scalable for: a) symmetric multiprocessing (SMP) such as multicore, and/or b) distributed computing such as cluster or cloud computing. This embodiment needs only one codebase (e.g. pure Java) for heterogeneous computing (e.g. wide area network, WAN). Hung Paragraph [0155] 
Regarding claim 2, this claim incorporates the rejection to claim 1.  Choi further teaches:
The system as in claim 1, further comprising at least one network enabled meter that sends the collected meter log data to the at least one server via the predetermined format. Choi: Page 8, eleventh paragraph (“The area meter management unit 230 sets each product model and data transmission / reception format based on the unique information about the smart meter 10 and smart box 30 at the time of registration of the smart meter 10 and the smart box 30.”) Choi: Page 7, fourth paragraph (“The distributed cloud servers 200a and 200b of each corresponding region store and manage the power information of the smart meter 10...”) Choi: Page 7, seventh paragraph (“The central cloud server 100 and the plurality of distributed cloud servers 200a and 200b may be connected to each other through various networks such as the Internet and preferably the central cloud server 100 and the distributed cloud servers 200a and 200b, May be located in the same place depending on the situation as a virtual server. Also, the smart box 30 to which the distributed cloud servers 200a and 200b and the smart meter 10 are connected may be connected through various networks such as the Internet, a power line communication network, and a mobile exclusive line.”) [The smart meter transmitting the information, based on the product model and data transmission/reception format based on the unique information about the smart meter, to at least one of the servers 100, 200a, and/or 200b reads on “at least one network enabled meter that sends the collected meter log data...via the predetermined format”.] 
Regarding claim 3, this claim incorporates the rejection to claim 1.  Choi does not expressly teach “the predetermined format is JSON data format”.  However, Koval is directed to usage of dynamic webpage addresses and content in intelligent electronic devices (IEDs), e.g., meters. Koval teaches:
The system as in claim 1, wherein the predetermined format is JSON data format. Koval: Paragraph [0073] (“As another example, log data may be requested in a common exchange format, such as JSON, XML, CSV, PQDIF, or COMTRADE.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi and Koval before them, for the format of Choi to be a JSON data format because the references are in the same field of endeavor as the claimed invention and they are focused on power management using multiple servers handling loads, such as smart meters.
One of ordinary skill in the art at the time of the invention would have been motivated to combine Choi and Koval because it would improve performance and provide a dynamically generated format that would be usable by a client. Koval Paragraphs [0140]-[0141]
Regarding claim 4, this claim incorporates the rejection to claim 1.  Choi does not expressly teach, “the predetermined format is at least of a XML and/or HTML”.  However, Koval is directed to usage of dynamic webpage addresses and content in intelligent electronic devices (IEDs), e.g., meters. Koval teaches:
The system as in claim 1, wherein the predetermined format is at least of a XML and/or HTML. Koval: Paragraph [0073] Koval: Paragraph [0073] (“As another example, log data may be requested in a common exchange format, such as JSON, XML, CSV, PQDIF, or COMTRADE.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi and Koval before them, for the format of Choi to be an XML data format because the references are in the same field of endeavor as the claimed invention and they are focused on power management using multiple servers handling loads, such as smart meters.
One of ordinary skill in the art at the time of the invention would have been motivated to combine Choi and Koval because it would improve performance and provide a dynamically generated format that would be usable by a client. Koval Paragraphs [0140]-[0141]
Regarding claim 5, this claim incorporates the rejection to claim 1.  Choi does not expressly teach “the at least one server includes a web server for providing a user interface to the at least one client device”.  However, Koval is directed to usage of dynamic webpage addresses and content in intelligent electronic devices (IEDs), e.g., meters. Koval teaches:
The system as in claim 1, wherein the at least one server includes a web server for providing a user interface to the at least one client device. Koval: Paragraph [0049] (“In certain embodiments, a dynamic webpage interface for an intelligent electronic device (IED) and method thereof are provided. One embodiment of an IED in accordance with the present disclosure provides for separating a webpage into multiple discrete resources and customizing the resources returned by a web server in the IED based on the contents of the request. Such a custom request may be implemented by a Web Services interface...”) Koval: Paragraph [0051] (“Web Services are an interface which allow web servers to provide function like interfaces using standard HTTP messages. Typically, a client will request a web page from a web server, which has a physical file backing it. With web services, a client can query data from the web server, without that file actually existing on the web server at the address specified, or at all.”) Koval: Paragraph [0069] (“FIG. 3 illustrates a client 212 sending a request 214 for a resources (e.g., internal resources 208, dynamic resources 210) via a web service 204, over a network 216, through a firewall 218, and accessing internal and dynamic resources 208, 210 of a meter or IED 200 in accordance with the present disclosure. IED 200 includes a web server 202 configured to respond to requests for resources from a client device 212.”) [The client (which reads on “at least one client device”)  requesting a web page from a web server and the interface (which reads on “a user interface”) that allows the web server to provide the interface function reads on “a web server for providing a user interface to the at least one client device”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi and Koval before them, for the server of Choi to include the at least one server includes a web server for providing a user interface to the at least one client device because the references are in the same field of endeavor as the claimed invention and they are focused on power management using multiple servers handling loads, such as smart meters.
One of ordinary skill in the art at the time of the invention would have been motivated to combine Choi and Koval because it would use HTTP commands, so that it can be used by any standard interface without special processing. Koval Paragraph [0053]  The combination would allow the remote access terminal 400 of the user in Choi to read meter values based on the contents of the request. Koval Paragraph [0049] A benefit of using Web Services is that since they transfer via HTTP, and HTTP is commonly allowed through network security, it allows for the traversal of firewalls 218. Koval Paragraph [0074]  Another benefit of Web Services is that they can be used over transports other than HTTP with little to no modifications, including Emails, FTP, and other such text address and body based protocols. Another benefit is large acceptance of Web Sockets as a method of exchanging information between servers and clients on a network, which eases integration with existing clients.
Regarding claim 14, this claim incorporates the rejection to claim 1.  Koval further teaches:
The system as in claim 1, wherein the at least one server generates a key upon registration of a user, wherein the generated key is associated to the at least one meter of the registered user. Koval: Paragraph [0095] (“Another embodiment of dynamic web service addresses is to use the login identity key of the current user as part of the dynamic address. When the web service request is made, such an address may be verified against the current login session of the requestor, to ensure that the requestor is actually valid...a unique key may be generated for the client when the client logs in, and returned in the successful login request.”) Koval: Paragraph [0097] (“Another embodiment of dynamic web service addresses is to encrypt the entire request address, For example, the resource /readings/volts.an may be encrypted as /15DY8-EU1X6-DK38F-QQYUI-4729G, which would then be decrypted by the web server 202 to determine the resource requested. It is appreciated that such an encryption may also contain dynamically generated content, such as dates and user keys, which would also be verified by the server.”) Koval: Paragraph [0087] (“...a [Web Services Description Language] WSDL file is stored in memory, e.g., memory 120, to list each of the values, such as logs, readings, output formats, and request parameters, available on the IED or meter 200. This would allow a client to dynamically react to each meter individually, as features are added and removed.”) [The logs requested of the IED or meter (including resource, readings, and volts) from the client when the client logs in using a unique key reads on “wherein the generated key is associated to the at least one meter of the registered user”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi and Koval before them, for the server of Choi to generate a key upon registration of a user, wherein the generated key is associated to the at least one meter of the registered user because the references are in the same field of endeavor as the claimed invention and they are focused on power management using multiple servers handling loads, such as smart meters.
One of ordinary skill in the art at the time of the invention would have been motivated to combine Choi and Koval because security and preventing reverse engineering may be further improved by dynamically generating address components, which would prevent blind searching of addresses for features. Koval Paragraph [0094]
Regarding claim 15, this claim incorporates the rejection to claim 14.  Koval further teaches:
The system as in claim 14, wherein the at least one server verifies the sent data received from the at least one meter via the generated key. Koval: Paragraphs [0095] and [0097] [As described above.] Koval: Paragraph [0023] (“FIG. 5 illustrates an example of encrypted communications tunneling though a network, with server and client certificate verification in accordance with the present disclosure.”) [The verification of the web service request against the current login requestor based on the login identity key reads on “verifies the sent data”.  The user key encrypted with the resource, readings, and volts to the client (as shown in FIG. 5) reads on “from the at least “from the at least one meter via the generated key”.]   
The motivation to combine Choi and Koval as presented in claim 14 is incorporated herein.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Koval, Schwent, and Hung and further in view of US Patent Publication No. 2014/0281620 A1 to Rallo et al. (“Rallo”).
Regarding claim 8, this claim incorporates the rejection to claim 1.  Choi, Koval, Schwent, and Hung do not expressly teach “the at least one server is configured for autoscaling to add at least one additional server when an increased load of data sent to the at least one server exceeds a predetermined limit”.  However, Rallo teaches a power control system for saving power by powering on enough application servers to satisfy the current load workload as well as any required reserve capacity based on administrative settings. Rallo teaches:
The system as in claim 1, wherein the at least one server is configured for autoscaling to add at least one additional server when an increased load of data sent to the at least one server exceeds a predetermined limit. Rallo: Paragraph [0016] (“If the maximum load per server rises above the calculated threshold and stays at that level for a period of time (power up sensitivity), then the power control server powers up the given server. For example, the power control server issues a “resume” command to a powered down server to that the particular powered down server will power up. According to certain embodiments, the power control server waits for a period of time (a power up delay) while the particular server boots up and then the power control server informs the load balancer that the particular server is powered up so that the load balancer can begin to distribute loads to this server.”) [The load rising above the calculated threshold reads on “when an increased load ... exceeds a predetermined limit”. The powering up of a powered down server to distribute loads between servers reads on “autoscaling to add at least one additional server”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi, Koval, Schwent, Hung, and Rallo before them, to arrange servers of Choi for autoscaling to add at least one additional server when an increased load of data sent to the at least one server exceeds a predetermined limit because the references are in the same field of endeavor as the claimed invention and they are focused on power management using multiple servers handling loads.
One of ordinary skill in the art at the time of the invention would have been motivated to combine the cited references because it would provide a power control system that saves power in data centers by powering on enough application servers to satisfy the current load workload as well as any required reserve capacity based on administrative settings. Rallo Paragraph [0011]

Claims 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Koval, Schwent, and Hung and further in view of US Patent Publication No. 2010/0058355 A1 to Gernaey (“Gernaey”).
Regarding claim 11, this claim incorporates the rejection to claim 1.  Choi, Koval, Schwent, and Hung do not expressly teach “at least one consumer module that performs at least one of collecting calls from the at least one REST web service, sending the calls to the at least one database and/or returning data from the at least one database”.  However, Gernaey is directed to a message broker system that allows exchanging data reliably through a firewall without introducing firewall exceptions. Gernaey teaches:
The system as in claim 1, further comprising 
at least one consumer module that performs at least one of collecting calls from the at least one first REST web service, sending the calls to the at least one database and/or returning data from the at least one database. Gernaey: Paragraph [0027] (“...a web server that exposes one or more web service methods that the application can use to submit and retrieve messages across the firewall. Alternatively or additionally, processing applications may interact directly with the database, such as by calling one or more stored procedures to directly insert messages for delivery or pick up received messages.”)  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi, Koval, Schwent, Hung, and Gernaey before them, to include at least one consumer module that performs at least one of collecting calls from the at least one REST web service, sending the calls to the at least one database and/or returning data from the at least one database because the references are in the same field of endeavor as the claimed invention and focus on providing data in a network.
One of ordinary skill in the art at the time of the invention would have been motivated to combine Choi, Koval, Schwent, Hung, and Gernaey to provide for a message broker system that allows users and systems with different levels of access to a network (e.g., through a firewall and/or on different domains), to exchange data reliably and secure transport of data between a database and transport of data on either side of a firewall. Gernaey Paragraphs [0004] and [0013]
Regarding claim 12, this claim incorporates the rejection to claim 11.  Gernaey further teaches:
The system as in claim 11, wherein the at least one consumer module includes a push consumer module that captures the sent data from the message broker and stores the sent data in the at least one database. Gernaey: Paragraph [0013] (“From the internal domain, the broker pulls and pushes messages transactionally, idem potently, and using state management to an external database (e.g., SQL Server) that temporarily stores the messages in binary format.”)  
The motivation to combine Choi, Koval, Schwent, Hung, and Gernaey as presented in claim 11 is incorporated herein.
Regarding claim 13, this claim incorporates the rejection to claim 12.  Gernaey further teaches:
The system as in claim 12, wherein at least one consumer module includes 
a metadata consumer module that receives at least one request from the message broker, sends the at least one request to the at least one database and sends at least one response for presentation on a web site hosted by the at least one server. Gernaey: Paragraph [0013] (“From the internal domain, the broker pulls and pushes messages transactionally, idem potently, and using state management to an external database (e.g., SQL Server) that temporarily stores the messages in binary format. The broker also stores metadata with the messages, such as a time the messages arrived and a source identifier for each message. The broker creates in and out feeds that place data into or remove data from the database and finalize the transport on either side of the firewall. The message broker system controls idempotency and state management throughout the process and uses localized transactions to secure transport of data to the final destination.”) Gernaey: Paragraph [0027] (“For example, the system may include a web server that exposes one or more web service methods that the application can use to submit and retrieve messages across the firewall.”) Gernaey: Paragraph [0032] (“The computing device on which the system is implemented may include ...output devices (e.g., display devices)... In addition, the data structures and message structures may be stored or transmitted via a data transmission medium, such as a signal on a communication link. Various communication links may be used, such as the Internet, a local area network, a wide area network, a point-to-point dial-up connection, a cell phone network, and so on.”) [The display of the data and messages through links including the Internet, the local area network and the wide area network “sends at least one response for presentation on a web site”. The web server to submit and retrieve the messages reads on “the at least one server”.]
The motivation to combine Choi, Koval, Schwent, Hung, and Gernaey as presented in claim 11 is incorporated herein.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Koval, Schwent, Hung, and further in view of US Patent Publication No. 2018/0275898 A1 to Bhansali et al. (“Bhansali”).
Regarding claim 16, this claim incorporates the rejection to claim 1.  Choi, Koval, Schwent, and Hung do not expressly teach “the at least one server determines if the collected meter log data from the at least one meter manager module exceeds a predetermined limit and, if the predetermined limit is exceeded, the at least one server excludes the data from being stored in the at least one database”.  However, Bhansali teaches managing input/output (I/O) operations for data objects, particularly, but not limited to, large data objects (LOBs), in a storage system. Bhansali teaches:
The system as in claim 1, wherein 
the at least one server determines if the collected meter log data from the at least one meter manager module exceeds a predetermined limit and, Bhansali: Paragraph [0010] (“The storage controller includes one or more processing devices for executing instructions in one or more applications configured to cause the storage controller to perform operations comprising receiving an I/O request for a data object, determining a size of the data object, and determining the data object to be a first non-conforming data object relative to the storage threshold of the first non-volatile cache memory device.”) Bhansali: Paragraph [0127] and FIG. 6 (“As shown, method 600 may begin by receiving an I/O request (e.g., a write request), by a storage controller 104/204, to store a data object (block 602) and may determine the size of the data object (block 604).”) Bhansali: Paragraph [0128] (“The data object size may be compared to a storage threshold and/or the size of a buffer memory 108/208 to determine if the data object size is larger than the storage threshold and/or buffer size (block 606).”) [The storage controller reads on “the at least one server” and the comparing of the data object size to a threshold to determine if the data object size is larger than the storage threshold reads on “if the sent meter log data ...exceeds a predetermined limit”.]
if the predetermined limit is exceeded, the at least one server excludes the data from being stored in the at least one database. Bhansali: Paragraph [0129] (“If/when the data object size is larger than the buffer size (e.g., a YES in block 606), the data object may be determined to be a non-conforming data object ...”) Bhansali: Paragraph [0130] (“Buffer memory 108/208 may be considered available if/when the buffer memory is not full; otherwise, buffer memory 108/208 may be considered unavailable.”) [The buffer memory of the storage controller being unavailable when the data object is non-conforming reads on “if the predetermined limit is exceeded, the at least one server excludes the data from being stored in the at least one database”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi, Koval, Schwent, Hung, and Bhansali before them, for the at least one server of Choi and Koval to determine if the collected meter log data from the at least one meter manager module exceeds a predetermined limit and if the predetermined limit is exceeded, the at least one server excludes the data from being stored in the at least one database because the references are in the same field of endeavor as the claimed invention and they are focused on power management using multiple servers handling loads.
One of ordinary skill in the art at the time of the invention would have been motivated to combine the references because it would provide a reliable network that avoids latency issues associated with requests to read data (e.g., read requests) and/or requests to modify data (e.g., read-write requests). Bhansali Paragraph [0021] Bhansali would advantageously increase network and system reliability and/or decrease latency issues associated with writing large data objects (e.g., data objects including a size greater than the size or storage capacity of the buffer memory) to long-term storage. Bhansali Paragraph [0034]

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Koval, Schwent, Hung, in view of US Patent Publication No. 2009/0012728 A1 to Spanier et al. (“Spanier”), and further in view of US Patent No. 6,636,030 B1 to Rose et al. (“Rose”).
Regarding claim 19, this claim incorporates the rejection to claim 1.  Choi, Koval, Schwent, and Hung do not expressly teach, “the meter log data includes waveform data, the waveform data including at least one of trigger cause, trigger time, recording start time, time per sample, total duration, samples per cycle, a list of samples per channel and/or a list of root mean square (RMS) values for the cycle at the time of the trigger, and the at least one server is further configured send a single waveform recording to the at least one client device in response to a query”.  However, Spanier is directed to an intelligent electronic device (IED), such as used by commercial, industrial, or residential customers of power utility companies. Spanier teaches:
The system as in claim 1, 
wherein the meter log data includes waveform data, Spanier: Paragraph [0003] (“An advanced feature for a power meter and for power quality monitoring is to be able to capture and record waveform data (i.e., perform data logging) at multiple rates concurrently in real-time.”)
the waveform data including at least one of trigger cause, trigger time, recording start time, time per sample, total duration, samples per cycle, a list of samples per channel and/or a list of root mean square (RMS) values for the cycle at the time of the trigger, and Spanier: Paragraph [0065] (“A process of creating multi-rate waveform data from a high resolution waveform capture begins with the sampling of a full bandwidth waveform to derive a full bandwidth sampled data stream sampled at some sampling rate (e.g., 1024 samples/cycle) (step 202).”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi, Koval, Schwent, Hung and Spanier before them, for the meter log data to include waveform data, the waveform data including at least one of trigger cause, trigger time, recording start time, time per sample, total duration, samples per cycle, a list of samples per channel and/or a list of root mean square (RMS) values for the cycle at the time of the trigger because the references are in the same field of endeavor as the claimed invention and they are focused on power management.
One of ordinary skill in the art at the time of the invention would have been motivated to combine the references because it would provide for a power meter and for power quality monitoring that captures and records waveform data (i.e., perform data logging) at multiple rates concurrently in real-time. Spanier Paragraph [0003] This is beneficial in that it allows the simultaneous capture of events, which require a high-resolution data capture with other events, which require a lower resolution data capture.
Choi, Koval, Schwent, Hung and Spanier do not expressly teach, “the at least one server is further configured send a single waveform recording to the at least one client device in response to a query”.  However, Rose is directed to a revenue grade power meter capable of detecting and recording high-speed power quality events, and method of operation. Rose teaches:
the at least one server is further configured send a single waveform recording to the at least one client device in response to a query. Rose: Column 2, lines 34-42 (“...a multiplexor for combining the stored detected high-speed quality events in time synchronization with the monitored consumption of power to display the monitored consumption of power and the detected high-speed quality events in a single waveform representation; and the memory for storing the predetermined threshold, the monitored consumption of power, the detected high-speed quality events, and the single waveform representation, to be displayed for the user.”) Rose: Column 4, lines 51-61 (“After all the samples taken by both systems are stored in memory 510, the user can display the result of the monitoring in step 718. A display may be included in the power meter itself or may comprise a display screen such as a PC, PDA, or other electronic device, that has the ability to retrieve the information from the memory 510. Some possible memory retrieval options are wirelessly sending the information, sending the information via telephone lines, or via the Internet. When using these alternative displays, the power meter includes the requisite communication components.”) [The retrieval of the information from the memory including the waveform to be displayed reads on “in response to a query”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi, Koval, Schwent, Hung, Spanier, and Rose before them, for the at least one server of Choi to be further configured send a single waveform recording to the at least one client device in response to a query because the references are in the same field of endeavor as the claimed invention and they are focused on power management.
One of ordinary skill in the art at the time of the invention would have been motivated to combine the references because it would provide a system capable of detecting high-speed power quality events. Rose Column 5, lines 3-5. The configuration of Rose with the previously cited references would allow the monitor or client device to examine the high-speed events affecting the quality of the power being provided by the power company to an end user. Rose Column 5, lines 12-15.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, either applicant’s reply must comply with all formal requirements or specifically traverse each requirement not being complied. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reasons for Allowance of Claim 20
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Choi et al., KR 10-1522175 B1 describes on Page 3, tenth paragraph, “...the smart box 30 collects the meter reading data transmitted from the smart meter 10...,” and on Page 6, second paragraph it is described that “each distributed cloud server manages smart meters and smart boxes in each region, so that smart meters and smart boxes are heterogeneous and can be adjusted through distributed cloud servers even if they differ in the format of meter reading data provided from them.”  Choi also describes on Page 7, second paragraph “Referring to FIG. 2, the cloud-based smart grid system according to the present invention classifies the smart meters 10 and the smart boxes 30, which are roughly distributed in various regions, into groups for each region, A central cloud server 100 that processes power information and controls the smart meter 10 and the smart box 30 in cooperation with the distributed cloud servers 200a and 200b to be managed and the plurality of distributed cloud servers 200a and 200b.” On Page 8, fourteenth paragraph, Choi describes that the “local power information calculation unit 250 receives and collects meter reading data and status information from the smart meter 10 and the smart box 30” and on Page 7, fourth paragraph describes “In the present invention, the smart meters 10 and the smart boxes 30 distributed by the central cloud server 100 are grouped by region according to the installation area, and the distributed cloud servers 200a and 200b. The distributed cloud servers 200a and 200b of each corresponding region store and manage the power information of the smart meter 10 and periodically or when necessary the central cloud server 100 transmits the power information of the distributed cloud server 200a.” 
Choi does not expressly teach, “at least one web service enabled meter that pushes meter log data to at least one server via a predetermined format;” and “the at least one server receives and stores pushed meter log data from the at least one web service enabled meter”.  However, Murdoch (US Patent Publication No. 2012/0078547 A1) describes on Paragraph [0028] that “the energy meter 142, project server computing device 150 and client computing devices 152 may be any devices that are capable of sending and receiving data across network 146, e.g., mainframe computers, mini computers, personal computers, laptop computers, a personal digital assistants (PDA) and Internet access devices such as Web TV. In addition, project server computing device 150 and client computing devices 152 are preferably equipped with a web browser, such as MICROSOFT INTERNET EXPLORER, MOZILLA FIREFOX and the like. The energy meter 142, the project server computing device 150 and the client computing devices 152 are coupled to network 146 using any known data communication networking technology.” Murdoch further explains in Paragraph [0032] that “...configure communication settings, including internet addressing information for the energy meter 142, project server computing device 150 communication settings, reporting configuration and options, date and time settings, or the like. Once configured, information representing the power usage, including via the lighting loads 102, the HVAC system 145 and/or other electrical devices may further be transmitted to the project server 150,...”  In Paragraph [0064] Murdoch describes that “the process starts and web services are executed by the energy meter 142, such as to receive and send messages.”
However, the description of Choi and Murdoch would not be combinable with the cited art of record, as it is not teaching that at least one server determines if the collected meter log data from the at least one meter manager module exceeds a predetermined limit and, if the predetermined limit is exceeded, the at least one server excludes the data from being stored in the at least one database and records a count and associated time of day when the data was excluded.  Therefore, the description of Choi and Murdoch would not enable a person of ordinary skill in the art to implement the data exclusion performed at the server as recited in independent claim 20.  In view of the foregoing, the following is an examiner’s statement of reasons for allowance of independent claim 20:
The reasons for allowance of Claim 20 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a cloud-based meter management system comprising: 7Appl. Serial No. 16/669,351 EI-061 at least one web service enabled meter that pushes meter log data to at least one server via a predetermined format; at least one meter manager module that collects meter log data from at least one non-web service meter and pushes the collected meter log data to the at least one server via the predetermined format; the at least one server receives and stores pushed meter log data from the at least one web service enabled meter and the collected meter log data from the at least one meter manager module; and at least one client device that accesses the at least one server to view the meter log data, “wherein the at least one server determines if the collected meter log data from the at least one meter manager module exceeds a predetermined limit and,  if the predetermined limit is exceeded, the at least one server excludes the data from being stored in the at least one database and records a count and associated time of day when the data was excluded”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Standley et al. (US Patent Publication No. 2016/0283256 A1) is directed to a system and method for configuring a platform instance at runtime using predefined configuration information and contexts that contain at least a portion of the predefined configuration information and also contain dynamically generated information that is not available until the platform instance is started. A core server of the platform instance is started and configured, contexts are created, and services and blocks are started and configured using the contexts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473. The examiner can normally be reached Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M. CHOI/Patent Examiner, Art Unit 2117